Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 4 October 1803
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander



Newton near Boston Octr: 4th: 1803
Dear Sr:

The salubrious air of this place has so well succeeded in restoring Mrs: Pinckney’s health that we shall set out for the Southward tomorrow. I shall endeavour to shake you by the hand in passing through the State of New York.
This will be handed to you by my young Countryman Mr: Wm: Hayward who is ambitious of paying his respects to you, & I am sure your good nature will indulge him. He is a young gentleman of merit & a federalist. His father was an officer in my regiment in the revolutionary war.
Mrs: Pinckney & my Daughter Eliza unite with me in respects to Mrs: & Miss Hamilton & I always am
Your sincere friend

Charles Cotesworth Pinckney
HonbleGenl: Hamilton

